Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155811(55)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  SONG YU and SANG CHUNG,                                                                            Elizabeth T. Clement,
                                                                                                                      Justices
            Plaintiffs-Appellees,
                                                                    SC: 155811
  v                                                                 COA: 331570
                                                                    Ingham CC: 14-001421-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Insurance Alliance of Michigan to
  file a late brief amicus curiae is GRANTED. The amicus brief will be accepted as timely
  filed if submitted on or before June 19, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 11, 2018

                                                                               Clerk